PNG
    media_image1.png
    365
    714
    media_image1.png
    Greyscale




This letter is in response to the petitions filed on March 22, 2022 under 37 C.F.R. § 1.181 requesting the mailing of a Non-Final Office action to correct the Non-Final Office action mailed on March 3rd, 2022 and restarting the response period; and a petition under 37 C.F.R. § 1.182 requesting expedited review of the Rule 181 Petition.  


-Applicant’s March 22nd petition indicates various points regarding the incomplete nature of the March 3rd Non-Final Office Action including an error in the PTO-326 Form and some questions regarding claims within the “elected invention” e.g. claims 10 and 11. 

M.P.E.P. § 710.06,states the following: “ Where the citation of a reference is incorrect or an Office action contains some other error that affects applicant’s ability to reply to the Office action and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by applicant.” 

-On April 18, 2022, after review of the petition decision, the Supervisory Patent Examiner (herein: SPE) of Art Unit 1634 contacted the attorney of record.  

-In the PTOL-90C mailed April 21, 2022, the SPE indicates the following:

The SPE and Applicants discussed the petition dated March 22, 2022. After the review of the petition,
the SPE stated to applicants that a corrected office action restarting the time period will be send out. 
The correction office action will account for claims "non-elected" claims 10-11, and clearly indicate that
claims 10-11 are drawn to a non-elected invention, which is consistent to applicant's election on the
record. Applicants agreed to the corrected office action and the SPE's statements as indicated in this
interview Summary.






DECISION

 In light of the SPE decision to vacate the March 3rd, 2022 Non-Final Office action and have a corrected Office Action mailed restarting the response period:     

The March 22nd petition is GRANTED.   

Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.



/GARY JONES/Gary Jones 
Director, Technology Center 1600